Name: Commission Regulation (EEC) No 22/81 of 1 January 1981 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds and Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance
 Date Published: nan

 Avis juridique important|31981R0022Commission Regulation (EEC) No 22/81 of 1 January 1981 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds and Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender Official Journal L 002 , 01/01/1981 P. 0014 - 0014 Swedish special edition: Chapter 3 Volume 13 P. 0003 Portuguese special edition Chapter 03 Volume 20 P. 0165 Finnish special edition: Chapter 3 Volume 13 P. 0003 Spanish special edition: Chapter 03 Volume 20 P. 0165 COMMISSION REGULATION (EEC) No 22/81 of 1 January 1981 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds and Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1917/80 (2), and in particular Articles 16 (6) and 27 (5) thereof, Whereas Article 8 (4) of Regulation (EEC) No 1204/72 (3), as last amended by Regulation (EEC) No 2924/80 (4), and the second subparagraph of Article 1 (1) of Regulation (EEC) No 3136/78 (5), as last amended by Regulation (EEC) No 1037/79 (6), lay down the method for determining time limits in the different Member States for submitting applications for aid certificates and import licences ; whereas the said provisions complied with Article 6 (3) of Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (7), as last amended by Regulation (EEC) No 2471/80 (8) ; whereas, as a result of the recent amendment of the latter Article, Regulations (EEC) No 1204/72 and (EEC) No 3136/78 should be adapted to include reference to local time in Brussels; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 1. Article 8 (4) of Regulation (EEC) No 1204/72 is hereby replaced by the following text: "4. The time limits fixed in this Regulation shall be Belgian time." 2. The second subparagraph of Article 1 (1) of Regulation (EEC) No 3136/78 is hereby replaced by the following text: "The time limit for the lodging of applications shall be 4 p.m. This time shall be Belgian time." Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 January 1981. For the Commission The President Roy JENKINS (1) OJ No 172, 30.9.1966, p. 3025/66. (2) OJ No L 186, 19.7.1980, p. 1. (3) OJ No L 133, 10.6.1972, p. 1. (4) OJ No L 304, 13.11.1980, p. 16. (5) OJ No L 370, 30.12.1978, p. 72. (6) OJ No L 130, 29.5.1979, p. 20. (7) OJ No L 25, 31.1.1975, p. 10. (8) OJ No L 254, 26.9.1980, p. 23.